Adams, J.
This case comes to ns upon a certificate duly presenting the question as to the correctness of the ruling of the court upon the defendants’ motion to dismiss. The difficulty appears to arise solely out of the difference in views which are taken of the defendants’ pleading. The plaintiff’s view seems to be that the defendants not only deny that there was ever anything due the plaintiff on the alleged account, but aver that there is due from her to them the sum of $29.00 for money advanced to her by them. But we do not think that this view can be sustained. It is true that the payments pleaded are called a counter-claim. But, if the money advanced was advanced as payments, such payments become merely a matter of defense. The defendants did not claim that they had overpaid, or advanced money as payments by mistake, nor did they ask for any judgment. The controversy between the parties appears to be this: The plaintiff admitted payments, to the amount of $12.00; the defendants claimed payments to the amount of $29.00. The amount in controversy, we think, was not greater than the amount of the plaintiff’s claim, $20.15, and it follows that the defendants’ motion to dismiss should have been sustained.
Reversed.